By the Court.
The question in this case arises under the mechanics’ lien law, as amended ou the 30th of March, 1875 (72 Ohio L. 166). The plaintiff in error, who was a creditor of the sub-contractor for materials furnished, sought to recover his claim from the owner of the building, under favor of section 2 of said amendatory act, which provides that “ any person who shall furnish materials for the construction ' of any such building, . . . whose demands for . . . materials so furnished have not been paid and satisfied, may deliver to or file with such owner . . . an attested account of'the amount and value of . . . materials furnished and remaining unpaid; and thereupon such owner . . . shall retain out of his . . . subsequent payments to the contractor the amount of such . . . material for the benefit of the person so . . . furnishing the same.”
The terms of the section, “ any person who shall furnish materials,” are comprehensive enough to include the creditor of any sub-contractor, as well as the creditor of “ the contractor;” but upon examination of the whole statute, as amended, it is quite clear that the legislature did not intend to provide a remedy for material men who credit any person other than the owner or the original contractor.

Motion overruled.